DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 3, 15, 18, 20, 52, 55, 56, 59 and 146 are pending. 
This office action is in response to an amendment filed 9/3/2021. A telephonic request for amendments was not returned to discuss claim amendments and hence the following action has been prepared. 
The instant application is a continuation of U.S. Patent Application No. 13/170,395, filed on June 28, 2011, now abandoned, which is a continuation of U.S. Patent Application No. 12/556,560, filed on September 9, 2009, now abandoned which is a continuation of U.S. Patent Application No. 11/794,594, filed on June 29, 2007, now abandoned which is a U.S. national stage entry of International Patent Application No. PCT/EP2006/000009, filed on January 2, 2006, which claims priority to United States Provisional Patent Application No. 60/651,085, filed on February 8, 2005 (available in English on 12/29/2005), and German Patent Application No. 102004063639.7, filed on December 31, 2004. The priority documents that have been submitted in English and therefore support the priority date of the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15, 18, 20, 52, 55, 56, 59 and 146 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is unclear in the recitation of “wherein the adenovirus is adenovirus d1520 comprising an additional modification rendering the adenovirus E1B19k-minus, and an additional deletion in the E1A gene corresponding to that of d1520”.  The virus is dl520 and therefore it is unclear how it can also have “an additional deletion in the E1A gene corresponding to that of dl520. It seems as if this is inherently a property of the virus.

  Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 15, 18, 20, 52, 55, 56, 59 and 146  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “wherein the adenovirus is adenovirus d1520 comprising an additional modification rendering the adenovirus E1B19k-minus, and an additional deletion in the E1A gene corresponding to that of d1520”. The specification is, however, limited to a single deletion in E1A. There is no evidence of another deletion in E1A that would correspond to that of dl510 other than that already part of the claim. 

    PNG
    media_image1.png
    161
    506
    media_image1.png
    Greyscale

Given the lack of description of the claimed adenovirus, it is concluded that the invention must be empirically determined.  In an unpredictable art, the disclosure of a single deletion would not represent to the skilled artisan a representative number of species sufficient to show applicants were in possession of claimed genus. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633